DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II claims 9-18  in the reply filed on 9/12/22 is acknowledged.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al 5876018 in view of Curtis et al 4793047.
Crisp et al teaches a method of uninstalling a wheel assembly from a locomotive track  except for a traction motor. 
The prior art teaches that traction motor on locomotives are known, Curtis et al discloses the a method of uninstalling traction motor 37 and wheels 36 on a locomotive and it would have been obvious at the time the invention was made to have used a locomotive with a traction motor because this is present on all trains although not shown by Crisp et al teaching which would allow removal of wheel and traction motors on the other cars which may have been part of the train yielding the predictable result of being able to perform installations and disassemblies of all the cars typical of trains. KSR

Regarding claims  14-15 and 17-18 , The modified Crisp et al teaches method preformed on the locomotives using tools that are present at a train terminals major or minor which have to have lift equipment for maintainance , rescue, and safety purpose which would be obvious to one having ordinary skill in the art.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The applicant should write a claim  encompassing the structure of Fig.1 in a detalled description and that could be patentable..


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best prior art is of rejection the rest is being made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October 26, 2022